Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 1 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 2 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 3 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 4 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 5 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 6 of 7




                                EXHIBIT B
Case 1:20-cv-03237-SKC Document 1-2 Filed 10/29/20 USDC Colorado Page 7 of 7




                                EXHIBIT B
